Filed 9/26/14 P. v. Wilson CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065831

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD252160)

TONY WILSON,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Timothy

R. Walsh, Judge. Affirmed.

         Leslie A. Rose, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Tony Wilson entered a negotiated guilty plea to felony vandalism (Pen. Code,

§ 594, subds. (a), (b)(1)) and misdemeanor resisting an officer (Pen. Code, § 148, subd.
(a)(1)). The court sentenced him to a stipulated 16-month lower term in jail on the

vandalism offense, with credit for time served for resisting an officer. Wilson appeals.

We affirm.

                                     BACKGROUND

       On November 8, 2013, Wilson entered a restaurant where he threw chairs and

tables and knocked over a bin, causing approximately $1,000 in damage. Wilson then

went outside and fought with officers employed in the security wing of the San Diego

Metropolitan Transit System.

                                      DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal. 3d 436 (Wende). Pursuant to

Anders v. California (1967) 386 U.S. 738 (Anders) counsel mentions as possible, but not

arguable, issues (1) whether Wilson's waiver of his right to appeal was valid; (2) whether

his plea was constitutionally valid; and (3) whether his trial counsel provided ineffective

assistance.

       We granted Wilson permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to Wende and Anders, including the possible

issues listed pursuant to Anders, has disclosed no reasonably arguable appellate issues.

Wilson has been competently represented by counsel on this appeal.




2
                                DISPOSITION

    The judgment is affirmed.


                                              AARON, J.

WE CONCUR:



          BENKE, Acting P. J.



               O'ROURKE, J.




3